HEUISLER, J.—
This cause standing ready for hearing, the proceedings therein having been read and considered, and the solicitors for the respective parties having been heard, and the court being of the opinion that the two legatees in the will of Sallie Robinson, deceased, are designated with sufficient distinctness, and that the testatrix intended the “Board of Education of the Presbyterian Church in the United States of America,” a body corporate, to be the beneficiary of the share or portion of her estate, given by the clause of her will, to the “Board of Education of the Presbyterian Church of New York City,” and that said testatrix intended the “Presbyterian Board of Relief for Disabled Ministers and the Widows and Orphans of Deceased Ministers,” a body corporate, to be the beneficiary of the share or portion of her estate, given toy her will to the “Board for the Relief of Disabled Ministers of said Presbyterian Church.” It is thereupon, this 5th day of November, 1908. by the Circuit Court of Baltimore City, ordered, adjudged and decreed that David Ardin Carrick, the executor of Sallie Robinson, deceased, after paying the costs of this proceedings, including a fee of $25 to William F. Campbell, attorney for the executor, and also the collateral inheritance tax, imposed by the Laws of Maryland on said legacies, be, and he is hereby, directed to divide the balance remaining, together with *589whatever interest may have accrued thereon, into two equal parts and to pay one part thereof to “The Board of Education of the Presbyterian Church in the United States of America,” a body corporate, or its solicitor of record, and the remaining- part thereof to “The Presbyterian Board of Relief for Disabled Ministers and the Widows and Orphans of Deceased Ministers,” a body corporate, or its solicitor of record.